DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendment filed on 06/27/22.  Regarding the amendment, claim 11 is canceled, claims 1-10, 12-18 are present for examination.
Allowable Subject Matter
Claims 1-10, 12-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show an electric motor housing with cooling, as recited in claim 1, comprising: 
a main body (2), the main body (2) having a round cross-section, an outer shell (3), a terminating wall (5) and an inner shell (4), the main body (2) comprising a one-piece lightweight metal cast component, 
wherein a cooling gap (9) is formed between the outer shell (3) and the inner shell (4) and a spiral-shaped element (6) is arranged in the cooling gap (9), 
wherein the spiral-shaped element (6) comprises one or more windings configured to externally delimitate a spiral-shaped cooling channel (10), and 
wherein the spiral-shaped element (6) is pretensioned and thus configured for fixed installation in the cooling gap (9) without axial or rotational displacement thereafter.

    PNG
    media_image1.png
    488
    565
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    545
    620
    media_image2.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/           Examiner, Art Unit 2834